United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3718
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Antonio Soberanis-Sagrero,              *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: May 6, 2003
                             Filed: May 16, 2003
                                  ___________

Before LOKEN, Chief Judge, BOWMAN, and WOLLMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Antonio Soberanis-Sagrero pleaded guilty to possessing with the intent to
distribute approximately 695 grams of a substance containing methamphetamine, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). The district court1 sentenced him
to 168 months imprisonment and 5 years supervised release. On appeal, counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
raising the issue of the plea’s validity.


      1
       The HONORABLE RICHARD H. KYLE, United States District Judge for the
District of Minnesota.
      We find no plain error in the court’s acceptance of the guilty plea. See United
States v. Vonn, 535 U.S. 55, 58-59 (2002). We have reviewed the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), and we find no
nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-